Shelly Stephenson
                                          Texas CSR No. 5367
                                         750 North Sixth Street
                                         Silsbee, Texas 77656                          FILED IN
                                                                                9th COURT OF APPEALS
                                             409-386-0881                           BEAUMONT, TEXAS
                                                                                12/13/2017 2:42:45 PM
                                                                                  CAROL ANNE HARLEY
December 13, 2017                                                                        Clerk

Ms. Carol Anne Harley
Clerk of the Court
Ninth Court of Appeals
1001 Pearl Street, Suite 330
Beaumont, Texas 77701

RE: Case No. 09-17-00302-CR
    Gary Rene Smith Jr. vs. The State of Texas

    Trial Court Cause No. 12880JD
    The State of Texas vs. Gary Rene Smith Jr.


Dear Ms. Harley,

   This is to inform the Court of Appeals that the Defendant’s Motion for a Free Reporter’s Record on
Appeal has been filed with the district clerk’s office and approved by the court. Therefore, this is a
request for an extension of time to file the Reporter’s Record in the above numbered and style case.

Sincerely,
Shelly Stephenson, CSR